Citation Nr: 1123100	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  10-12 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to the Veteran's service-connected diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had a period of active duty for training from March 1960 to September 1960, and active duty service from March 1962 to September 1981. 

This hearing loss issue comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in November 2008.  A statement of the case was issued in February 2010, and a substantive appeal was received in March 2010.  The Veteran appeared at a March 2011 Board video conference hearing at the RO.  A transcript is of record.    

The March 2008 rating decision also denied service connection for peripheral neuropathy of the upper extremities.  A November 2008 notice of disagreement appears to have initiated an appeal on the upper extremities issue, and the RO included this issue in the February 2010 statement of the case.  However, the Veteran's March 2010 substantive appeal did not include the upper extremities issue.  Accordingly, the peripheral neuropathy of the upper extremities issue is not in appellate status.  The issue of service connection for peripheral neuropathy of the lower extremities is addressed in the following remand.  

Review of the procedural history further shows that the Veteran also filed a timely notice of disagreement in November 2008 to initiate an appeal from a November 2007 rating decision denying entitlement to service connection for double hernia status post repair.  The February 2010 statement of the case included this issue.  However, the Veteran did not include this issue in his March 2010 substantive appeal.  Therefore, the hernia issue is not in appellate status.

The Board also notes that the issue of entitlement to service connection for tinnitus was raised at the March 2011 Board videoconference hearing.  It does not appear that this issue has been adjudicated by the RO.  This matter is hereby referred to the RO for development and adjudication.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming entitlement to service connection for bilateral hearing loss.  Although the Veteran underwent a VA audiological examination in May 2007, the Board finds the medical opinion inadequate.  Next to the VA examiner's statement that the Veteran reported noise exposure to jet engines after service is a handwritten notation: "Incorrect statement".  The Board notes that part of the VA examiner's opinion was based on post service noise exposure.  It is unclear to the Board who made the handwritten note.  Nevertheless, if the Veteran was not exposed to jet engines after service, the VA examiner's opinion was not based on accurate facts.

Also, since the May 2007 VA examination, the Veteran submitted an October 2009 private treatment record from Christina Piña, AuD, who noted that "it is certainly possible that the noise exposure he obtained while in the military has contributed to his hearing loss."

Additionally, in reviewing audiological testing during service on various occasions from February 1978 to June 1981, it appears that test results suggest some worsening of hearing acuity, which was not addressed in the May 2007 VA examination report.  


On the authorized audiological evaluation in February 1978, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
0
10
LEFT
20
15
0
5
10

On the authorized audiological evaluation in May 1978, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
0
5
10
LEFT
15
15
0
10
10

On the authorized audiological evaluation in January 1979, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
0
0
LEFT
10
10
5
15
15

On the authorized audiological evaluation in January 1980, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
20
LEFT
15
15
0
10
10

On the authorized audiological evaluation in June 1981, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
0
25
LEFT
15
20
10
15
20

This is potentially significant since "if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for 'disability' under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. 
§ 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes."  Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).  Under the particular circumstances of this case, the Board believes that another VA audiological examination and opinion are necessary pursuant to 38 C.F.R. § 3.159(c)(4).

The Board also notes that by rating decision in November 2007, the RO denied service connection for peripheral neuropathy of the lower extremities.  Notice of this determination was sent to the Veteran on December 28, 2007.  A timely notice of disagreement was received at the RO in November 2008.  However, a statement of the case has not been issued with regard to this issue.  Appropriate action, including issuance of a statement of the case, is therefore necessary with regard to the peripheral neuropathy of the lower extremities issue.  38 C.F.R. § 19.26; Manlincon v. West, 12, Vet. App. 238 (1999).  The Board hereby advises the Veteran and his representative that if the Veteran wishes to complete an appeal on the peripheral neuropathy of the lower extremities issue, he will need to file a timely substantive appeal in response to the statement of the case which is to be issued pursuant to this remand.  


Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action pursuant to 38 C.F.R. § 19.26, including issuance of a statement of the case, on the appeal initiated by the Veteran from the November 2007 rating decision which denied service connection for peripheral neuropathy of the lower extremities.  The Veteran and his representative should be advised of the need to file a timely substantive appeal if the Veteran wishes to complete an appeal from that determination.  

2.  The Veteran should be afforded another VA audiological examination to determine whether the Veteran has current hearing loss disability pursuant to 38 C.F.R. § 3.385 and, if so, whether such hearing loss is related to the Veteran's active duty service.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.    
 
The examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any current hearing loss is causally related to the Veteran's service, to include noise exposure during service.  The examiner should offer a rationale which should discuss the significance of any decrease in hearing acuity documented in service audiological examinations. 

3.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issue of entitlement to service connection for bilateral hearing loss.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  

The case should then be returned to the Board for appellate review of all issues which may properly be in appellate status at that time.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



